Citation Nr: 1600410	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  15-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Arkansas Veterans Health Care System


THE ISSUE

Entitlement to a clothing allowance for 2014 for a back brace, cane, insoles, Derma Cerin TOP cream, two knee braces and two forearm braces.

(The issue of entitlement to payment of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, for home school attendance is discussed in a separate Board decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from January 1993 to December 1995.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2014 decision of the Department of Veterans Affairs (VA) Central Arkansas Veterans Health Care System, Prosthetic and Sensory Aids Service, which approved one clothing allowance for forearm crutches.  The decision denied clothing allowances for a back brace, cane, insoles and Derma Cerin TOP cream.  

In September 2015 correspondence, the Veteran's representative noted that the Veteran had submitted a timely Notice of Disagreement (NOD) with a December 2012 rating decision that denied service connection for anemia.  The representative noted that the Regional Office (RO), the Agency of Original Jurisdiction (AOJ) on that determination, had not provided the Veteran a Statement of the Case (SOC) and requested a remand pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in the meantime VA has responded to the NOD by sending the Veteran an Appeals Election Letter, in November 2015.  As VA is properly continuing the appellate process for this issue, the Board need not take any action at this time.  

The Veteran's representative also contends that a March 2015 statement from the Veteran is a timely NOD to a December 2014 rating decision by the RO that denied entitlement to specially adapted housing and entitlement to a special home adaptation grant.  To date, no action has been taken on that correspondence.  The RO is not the AOJ in the appeal which the Board is addressing here.  Thus, the question of whether the March 2015 statement is an NOD and thus requires further action by the RO must be referred to the RO for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran's original May 2014 claim did not request a clothing allowance for 2014 for bilateral knee braces.  However, in an October 2014 notice of disagreement, a May 2015 VA Form 9 and a September 2015 Informal hearing Presentation, the Veteran asserted that she was entitled to two clothing allowances for 2014 for bilateral knee braces, since she had received such an allowance for 2013.  The AOJ has not addressed this contention.  

The Veteran also contends that she is entitled to two clothing allowances for her forearm crutches.  

The Veteran argues that she is entitled to the claimed clothing allowances because in previous years, including 2013, she was entitled to clothing allowances for forearm crutches, bilateral knee braces and a cane.  A July 2014 VETSNET Compensation and Pension Award reveals Clothing Allowance Award Eligibility for Specified Year Only for 2007 through 2009 and 2012, and an Approved 2013 Clothing Allowance Award.  However, the record before the Board, which includes the Veteran's VVA and VBMS eFolders as well as paper records, does not include any of the Clothing Allowance Awards for 2007 through 2009, 2012 or 2013.  Nor does the record before the Board include the associated claims for clothing allowances or any supporting statements or evidence.

There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, it is clear that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104.  Decisions of the Board are to be based on a review of the entire record.  38 C.F.R. § 19.7.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all Clothing Allowance Awards for 2007 through 2009, 2012 and 2013, as well as the associated claims and any supporting statements or evidence. 

Document the efforts made to obtain these records along with any negative responses.

2.  Then, readjudicate the Veteran's claim for a clothing allowance.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided an SSOC and afforded an opportunity to respond The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




